SHIPMAN, Circuit Judge.
In the above-entitled cause, the former judgment having been reversed by the circuit court of appeals for the Second circuit, and a new trial ordered (17 C. C. A. 475, 70 Fed. 890), said cause has been again tried at this, the April term, A. D. 1896, of said court, the petitioner, Lewis E. Stanton, Esq., appearing for himself, and Charles W. Comstock, Esq., United *358States district attorney, appearing for the United States, and the following are the findings of fact:
(1) The amount of the former judgment rendered by this court in favor of the plaintiff was, exclusive of costs, $1,591.82. The items not in dispute were admitted by the defendant, and were not re-examined. From the sum of $1,591.82 this court disallowed and deducted those disputed items which were definitely rejected by the circuit court of appeals, viz.: Three per diems, $15, in cases of Meech, Webb, and Boath, for attendance before a commissioner prior to the day of actual trial; two per diems in cases of Sparks and Boemer, the attorney having been absent from the state, and having paid some other attorney, for the attendance, $10; also fourteen per diems for appearances before a commissioner in order to discontinue proceedings, pursuant to order of the commissioner of internal revenue, $70, — the total amount deducted as stated in this paragraph being $95.
(2) As to certain other items, the circuit court of appeals required fuller and more explicit findings of fact. These items, which are the only ones now in dispute, are as follows: Telegrams for the United States, $38.37; clerk hire, paid by attorney on account of the United States from January 2, 1885, to April 2, 1888, $699; and printing and stationery between same dates, paid by the attorney, $64.55, — in all, $801.92.
(3) The telegrams, copies of which were preserved, and were produced in court, were the ordinary and necessary telegraphic communications in regard to criminal business, were a part of the necessary expense of the office, were necessarily sent in the course of official business, and the ainount charged was paid by the petitioner. The rules on the subject of “Telegrams,” contained on page 225 of Oousar’s Digest of Bules Belating to Compensation, etc., were not in existence until after 18S8.
(4) The clerk hire was paid by the attorney on account of the United States. At that time a special effort was being made by the collector of internal revenue to increase the revenues of the government from the district of Connecticut. The attorney was called upon to perform a large amount of clerical work, and the assistance of clerks was important and necessary, and was obtained. The amount paid by the attorney was about $216 per annum, and is a moderate charge, and was approved by the attorney general.
(5) The amount charged by the attorney for printing and stationery was a part of the necessary expenses of the office. The articles therein mentioned were furnished and paid for by the attorney.
(6) All these items were necessary expenses of the office, including necessary clerk hire, and have not been drawn for as personal compensation, and have never been received by the petitioner. Neither has he received them by receiving all or any part of the emoluments of the office. The emolument returns of the attorney for the period during which he held the office have been produced in court. From these returns and other evidence in the case the court now finds that these expenses for telegrams, clerk hire, and *359slaiioiiery have not been received by (.he attorney in any form. He paid the bills when they were incurred, from private moneys; and none of the bills have either been allowed or paid lo him. The account for telegrams was rejected by the altorney general. The one for clerk hire was approved by the attorney general, but rejected by the first comptroller of the treasury. The one for printing and stationery was rejected by the comptroller.
(7) The attorney in this district ordinarily does not receive moneys of the United States. In the few instances when this attorney received such moneys, he promptly paid them over to the treasury, or to the proper officer, in accordance with section 3617, Rev. St. U. S. The attorney did not “retain” the amounts of these bills from any moneys in Ms hands, for he had no such moneys from which they could be “retained” by him. He was paid such items as were allowed, and no others, directly from the treasury. A lull and complete list of those payments appears in the plaintiffs bill of particulars. None of them cover Uie amount of these expenses.
(<S) In regard to the emoluments of the attorney’s office during the period when this attorney held it, the court finds (hat during the whole time, and at each period of rendering accounts, and during each year* of his term of office, the earnings of the attorney were less rhan $6,000 per annum by an amouut far greater than the aggregate of these three it ems. The entire amount paid to him or credited by him during the ?>,]- years appears from the bill of particulars to be $4,374.41. The entire amount charged by Mm in his bill of particulars is $7,859.29, or about $2,265 per annum. The amount of these three items — §801.92—is therefore allowed.
In accordance with the above findings of fact and with the opinion of the circuit court of appeals the court deducts from the former judgment the sum of $95, and now renders judgment in favor of the plaintiff to recover $1,496.82 debt, together with the costs allowed by statute.